Title: From Benjamin Franklin to John Trumbull, 26 November 1781
From: Franklin, Benjamin
To: Trumbull, John


Sir,
Passy Nov. 26. 1781.
I have lately received from your Father for your Use, a Bill of Exe [Exchange] on Paris, at 30 Days sight, to the Amount of one thousand three hundred & fifty Livres Tournois: I this Day sent it to Mr. Grand, Banker, Requesting him to get it accepted & when due to receive the Money & hold the same at the Disposition of your Father or self. I mention’d both, not knowing whether you were not at Sea, or even in Case you were not, whether you would have occasion for the Money. In Case you should, you may draw on Mr. Grand to the amount already specified.—
I have the honour to be, Sir, Your most humble Sevt.
B Franklin
J. Trumbull Esqr
 
Addressed: A Monsieur / Monsieur Trumbull, / Gentilhomme Americain / aux soins de Messrs. / Gardoqui & fils / Negts. à Bilbao
Endorsed: Dr. Franklin Passy 26 Novr 1781 Answerd
